r   -.




         W’ILL   WILSON
    AXTORNEYOENERAI.
                                    December 27, 1962


          Mr. George Beto, Director        Opinion No. WW-1510
          Department of Corrections
          Huntsville, Texas                Re:   The beginning date of pri-
                                                 soner's sentence where pri-
                                                 soner was denied the right
                                                 of bail under Article 815
                                                 of the Code of Criminal
                                                 Procedure and remained in
                                                 jail while his conviction
           Dear Mr. Beto:                        was being affirmed.
                   In your letter of November 13, 1962, you requested an
           opinion of this office on the following question:
                           "When should the sentence of Carrel Lee
                       Glen begin and to what credits, if any, is
                       he entitled for time spent in jail?"
                  Carrol Lee Glen was convicted in the District Court
          of Cherokee County, Texas, on April 29, 1961, for murder and
          his punishment assessed at twenty-five years. On June 9,
          1961, he was formally sentenced. He appealed and his convic-
          tion was affirmed by the Court of Criminal Appeals with the
          mandate bearing date of October 5, 1962. Carrol Lee Glen
          was received in prison at Huntsville on October 10, 1962.
          From the time of the jury verdict on April 29, 1961, to the
          date he was transmitted to Huntsville he was held in jail.
          The trial court sentenced Carrel Lee Glen on June 9, 1961,
          and did not give him credit for jail time from April 29,
          1961, to the date of sentence.
                   Under the provisions of Article 815, Code of Crimi-
           nal Procedure, Carrol Lee Glen was not entitled to bail
           pending appeal. Ex Parte McBride, 108 Cr.R. 618, 2 S.W.2d
267.
                   You state in your letter that the inmate is contend-
           ing that, under the rule stated by the court in Ex Parte
           Neisler, 69 S.W.2d 422 (Tex.Crim. 193&), he is entitled to
           credit for time spent in jail after conviction and sentence.
           We would point out that the court itself says that the facts
           in that case were "meager". It is not clear in that case
           whether the court is speaking of time spent in jail after
           conviction and sentence pending appeal. We do have a clear
           statement covering the situation pending appeal in Powell
                                                               .5   ,




Mr. George Beto, Page 2    (ww-1510)


V. State, 63 s.w.2d 712 (Tex.Crim. 1933), where at page 713
the court says:
              "When an appeal is taken; the sentence
          begins from the date of the mandate of the
          appellate court whether the judgment was
          affirmed or whether the appeal was dismissed
          at the request of the appellant."
        The Court of Criminal Appeals of the State of Texas
in Brown v. State, 300 S.W.2c.l
                              101 (1957), stated that it was
without jurisdiction to entertain or grant a request credit-
ing the appellant with time spent in jail. Under the provi-
sions of Article 768, Vernon's Code of Criminal Procedure,
the trial court alone has jurisdiction to grant such credit,
however, it isspecifically provided in said article that
the provisions of this act shall not apply after conviction
and sentence in felony cases'in which bond or recognizance
is not permitted by law. We, therefore, concur in your
opinion and hold that the inmate's sentence commenced on
October 5, 1962, 'thedate of the mandate of the Court of
Criminal Appeals.
                        SUMMARY
              When an appeal is taken,by the defendant
          from a sentence of conviction for a nonbail-
          able offense, the sentence begins to run from
          the date the appellate court issues its mandate
          in the case.
                              Respectfully,




                                  Assistant Attorn
NVS:nss
W.   George Beto, Page 3   (WW-1510)



APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Sam R. Wilson
Grady Chandler
Pat Bailey
Vernon Teofan
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore